*305Order, Supreme Court, New York County (Carol Edmead, J.), entered on or about September 15, 2003, which, inter alia, denied the petition to stay arbitration and dismissed this proceeding with prejudice, unanimously affirmed, with costs.
Questions of procedural arbitrability were for the arbitrator to determine (see Howsam v Dean Witter Reynolds, Inc., 537 US 79 [2002]). The arbitration also met the six-year statute of limitations (CPLR 7502 [b]), which was a threshold issue to be determined by the court (see Matter of Smith Barney, Harris Upham & Co. v Luckie, 85 NY2d 193, 202 [1995]).
Furthermore, article 4.01 (a) of the lease made arbitrable any dispute as to the building assessment, with the arbitrator to determine the appropriate remedy with respect to real estate tax overcharges.
We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Nardelli, J.P., Mazzarelli, Saxe and Friedman, JJ.